Citation Nr: 1047487	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-11 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment provided at Bay 
Medical Center on March 27, 2008.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to 
April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in April 2008 by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Biloxi, 
Mississippi.  Jurisdiction of the Veteran's claims file is with 
the Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in September 2010.  A 
transcript of this hearing has been associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical 
care received on March 27, 2008, was not authorized in advance by 
VA.

2.  The private medical care received on March 27, 2008, was not 
for a service-connected disability, or a nonservice-connected 
disability associated with a service-connected disability, and 
the Veteran is not in receipt of a total disability rating or a 
participant in vocational rehabilitation.

3.  A VA facility was feasibly available at the time the private 
medical care was received on March 27, 2008.

4.  The private medical care received on March 27, 2008, for 
sinusitis and hypoglycemia was not emergent treatment such that a 
prudent layperson would reasonably expect that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment provided at Bay 
Medical Center on March 27, 2008, have not been met.  38 U.S.C.A. 
§§ 1703, 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 
17.120-33, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), VA generally has a statutory duty 
to assist the Veteran in the development of a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).   The VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery of 
overpayment claims, as the statute at issue in such cases is not 
found in Title 38, United States Code, Chapter 51 (i.e., the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002). 
Similarly, the statute at issue in this matter is not found in 
Chapter 51, but rather, in Chapter 17.  However, in Beverly v. 
Nicholson, 19 Vet. App. 394, 403-04 (2005), although not 
explicitly stated, the United States Court of Appeals for 
Veterans Claims (Court) appeared to assume that the VCAA was 
applicable to a Chapter 17 claim, but then held that the failure 
to comply with the VCAA notice requirements in that case 
constituted non-prejudicial error.

The Board also observes that the provisions of Chapter 17 of the 
38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice 
requirements.  Further, regulations at 38 C.F.R. § 17.120-33 
discuss the adjudication of claims for reimbursement of 
unauthorized medical expenses.  According to 38 C.F.R. § 17.124, 
the Veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
payment/reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its reasons 
and bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132.

In this case, the Board finds that the notification provisions of 
Chapter 17 have been satisfied, as have been the duties to assist 
and notify under the VCAA (assuming it is applicable).  All 
relevant evidence necessary for the equitable disposition of the 
appeal has been obtained and that additional efforts to notify or 
assist the Veteran in the development of this case are not 
required.  Specifically, the Board finds that, in correspondence 
dated in April 2008, the VAMC advised the Veteran of VA's duties 
to notify and assist under the VCAA.  This letter specified what 
the evidence must show to establish entitlement to reimbursement 
of unauthorized medical expenses incurred by the Veteran.  
Further, records are on file that indicate the type of medical 
care received on March 27, 2008, that is the subject of this 
appeal.  The Board also notes that the Veteran has had the 
opportunity to present evidence and argument in support of his 
case at a hearing before the undersigned Veterans Law Judge.  In 
addition, no medical examination is warranted in this case as the 
outcome depends upon the nature of the medical treatment received 
on March 27, 2008, and not on the current nature and/or etiology 
of a specific medical condition(s).

Moreover, in this case the Board finds that the Veteran does not 
satisfy the legal requirements for payment of or reimbursement of 
the unauthorized medical expenses.  As such, it is the law, and 
not the evidence, that is dispositive.  The Court has held that 
when the law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no effect on 
the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, 
and not factual evidence, is dispositive).  





II.  Analysis

Medical expenses incurred by Veterans at private facilities, and 
not previously authorized by VA, may be paid or reimbursed by VA 
in certain limited situations where particular statutorily-
mandated requirements are met.  Specifically, in order to be 
entitled to payment or reimbursement of private medical expenses 
not previously authorized, a claimant must satisfy the conditions 
outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for 
payment of medical expenses incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a Veteran in 
need thereof (A) for an adjudicated service-connected disability, 
(B) for a nonservice-connected disability associated with and 
held to be aggravating a service- connected disability, (C) for 
any disability of a Veteran who has a total disability permanent 
in nature from a service- connected disability; or (D) for any 
illness in the case of a Veteran who is a participant in a 
vocational rehabilitation program that necessitates care or 
treatment to make possible such Veteran's entrance into a course 
of training, prevent interruption of such course of training, or 
hasten completion of such course of training; and, (3) VA or 
other Federal facilities were not reasonably available and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The 
Court has held that all three of these requirements must be met 
before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 
49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 
1728 as described above may qualify for reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, 
which was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Public Law 106-177, and will be referred to as 
the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as 
articulated in 38 C.F.R. § 17.1002, all of the following criteria 
must be met:

(a) The emergency services were provided in a hospital emergency 
department or similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health;

(c) A VA or other Federal facility or provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such nature that the Veteran could 
not have been safely discharged or transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was furnished the Veteran 
was enrolled in the VA healthcare system and had received medical 
services within the 24-month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran had no coverage under a healthcare contract for 
payment or reimbursement in whole or in part for the emergency 
treatment;

(h) If the condition for which emergency treatment was furnished 
was caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies reasonably 
available to the Veteran against a third party for payment of 
such treatment and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be pursued 
for the purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, 
all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 
334 (1991).

The Board notes that, on October 10, 2008, S. 2162, designated as 
the Veterans' Mental Health and Other Care Improvements Act of 
2008, was signed by the President.  This bill makes various 
changes to Veteran's mental health care and also addresses other 
health care related matters.  

Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 
1725 and 1728 to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment of 
an "eligible" Veteran furnished by a non-VA facility, if all of 
the pertinent criteria outlined above are otherwise satisfied.  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered until such 
time as the Veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the Veteran to a Department facility or other Federal 
facility.  

The Board will consider and apply the amended version of 
38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

At the outset, the Board notes that the Veteran has not alleged 
that VA contracted with Bay Medical Center for his medical 
treatment, and there is no indication that VA authorization was 
obtained prior to this particular admission, or within 72 hours 
thereafter, for the medical services provided to the Veteran for 
which he is now seeking payment or reimbursement.  Accordingly, 
the Board finds that prior authorization for the private medical 
treatment received on March 27, 2008, was not obtained.  Thus, 
the issue on appeal must be decided in light of the requirements 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA. 

At his September 2010 Board hearing and in documents of record, 
the Veteran contends that he was experiencing serious symptoms 
which required urgent treatment on March 27, 2008, and that he 
was denied the use of VA facilities at that time.  Therefore, he 
alleges that he is entitled to payment or reimbursement of 
unauthorized medical expenses incurred as a result of treatment 
provided by Bay Medical Center on March 27, 2008.

The record reflects that the Veteran was admitted to Bay Medical 
Center Emergency Department on March 27, 2008, at approximately 
10:30am and arrived via Bay Medical Center (BMC) Emergency 
Medical Services (EMS).  His temperature was noted to be 98 
degrees.  The Veteran's complaints included nausea for two days, 
headaches, and feeling weak.  It was noted that he vomited once 
that morning.  There were no loose stools and he did not complain 
of abdominal pain.  The Veteran's pain level was assessed as 4.5 
out of 10 and was in his head with a constant frequency.  Upon 
objective examination, his pupils were equal, round, and reactive 
to light and accommodation.  He was alert and oriented and his 
respirations were even and unlabored.  The Veteran was given 
intravenous medication, a chest X-ray, and a blood test.  He was 
discharged to home in the care of himself at approximately 
12:30pm.  The Veteran's condition was noted to be improved and 
the diagnosis was hyperglycemia and sinusitis.  

The Board initially finds that the Veteran does not qualify for 
reimbursement or payment for medical expenses under the 
provisions under 38 U.S.C.A. § 1728.  Under such provisions, the 
law requires that the care be rendered for an adjudicated 
service-connected disability, a nonservice-connected disability 
associated with and held to be aggravating a service-connected 
disability, any disability of a Veteran who has a total 
disability permanent in nature from a service- connected 
disability, or any illness in the case of a Veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such Veteran's 
entrance into a course of training, prevent interruption of such 
course of training, or hasten completion of such course of 
training.  

The record reflects that, at the time treatment was rendered, the 
Veteran was in receipt of a 10 percent rating for prostate cancer 
and a noncompensable rating for erectile dysfunction, which 
results in a combined evaluation of 10 percent.  Therefore, as 
the Veteran did not seek treatment for a service-connected 
disability, or a nonservice-connected disability associated with 
a service-connected disability, and is not in receipt of a total 
disability rating or a participant in vocational rehabilitation, 
the provisions of 38 U.S.C.A. § 1728 are not applicable in the 
instant case.

Therefore, the Board has considered whether the Veteran is 
entitled to payment or reimbursement of medical expenses under 
the provisions of 38 U.S.C.A. § 1725.  However, the Board finds 
that, as the Veteran does not meet all of the criteria 
enumerated, his claim must be denied.  

In this regard, while the Veteran received treatment at the 
Emergency Department at Bay Medical Center, had been enrolled in 
the VA healthcare system and had received medical services within 
the 24-month period preceding the furnishing of such emergency 
treatment, is financially liable to the provider of emergency 
treatment for that treatment, has no coverage under a healthcare 
contract for payment or reimbursement in whole or in part for the 
emergency treatment, and is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment, the record 
reflects that VA facilities were feasibly available and the 
condition for which he was treated was not of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  

With respect to the former element, while the Veteran alleges 
that VA facilities were not feasibly available, the record 
reflects that the opposite is in fact true.  In this regard, the 
Veteran reported calling for an appointment during which he 
explained the seriousness of his condition and was informed that 
the earliest appointment available was on April 1, 2008.  
However, there is no indication that he was denied the use of VA 
facilities on an emergency basis.  Moreover, as reflected in the 
March 2009 Appeal Reconsideration Review, the reviewing physician 
noted that patients who present to the VA clinic are seen for 
treatment as indicated upon triage and that such would have been 
the proper avenue to follow.  

Moreover, regardless of whether VA facilities were feasibly 
available, the Board finds that the condition for which the 
Veteran was treated was not of such a nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  In this regard, the Veteran testified that he, his 
mother, and his mother's neighbor believed that his condition was 
serious and required immediate medical attention as he had been 
sick for two to three days with symptoms of sneezing, coughing, 
weakness, vomiting, dry heaving, diarrhea, and shakiness.  
However, the Emergency Department report from Bay Medical Center 
reveals complaints only of nausea for two days, headaches, 
feeling weak, and vomiting on a single occasion.  Objectively, 
his temperature was 98 degrees, there was no abdominal pain, he 
was alert and oriented, and his respirations were even and 
unlabored.  The Veteran was only at the Emergency Department for 
approximately 2 hours and was diagnosed with hyperglycemia and 
sinusitis.  At no time did the treating physician indicate that 
the Veteran's condition was serious or emergent.  Moreover, as 
reflected in the March 2009 Appeal Reconsideration Review, the 
reviewing physician observed that the Veteran was in no acute 
distress at the time he received treatment at Bay Medical Center.

Therefore, while the Veteran has subsequently described symptoms 
of coughing, sneezing, dizziness, dry heaving, diarrhea, and 
shakiness, he did not report such symptomatology at the time he 
sought medical treatment on March 27, 2008.  In this regard, the 
Board finds the contemporaneous medical treatment record to be 
more probative.

Although the Federal Rules of Evidence do not apply to Veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate where the Rules assist in the articulation of the 
Board's reasons and bases for a decision in a given case.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of 
Evidence may supply guiding factors to be used by VA adjudicators 
in evaluating the probative value of medical evidence).  Here, 
the Board finds Rule 803 of the Federal Rules of Evidence to be 
instructive as this Rule provides an exception to hearsay rules 
with regards to statements made for the purpose of medical 
diagnosis or treatment.  

This Rule acknowledges that there is a particular self-interest 
or need for honesty inherent in providing statements to medical 
personnel while seeking treatment, i.e., that the Veteran had 
significant personal cause to be honest and complete in 
describing his symptoms at the time that he desired and sought 
treatment for those acute symptoms.  To be clear, if the Veteran 
sought emergency medical treatment for concerns regarding 
additional symptomatology of coughing, sneezing, dizziness, dry 
heaving, diarrhea, and shakiness, as he now contends, the Board 
finds it difficult to understand why he did not report any such 
concerns, or complain of such symptomatology whatsoever at the 
time that medical treatment was being rendered.  

The Board finds that a prudent layperson would be reasonably 
expected to report the true nature of his concerns and related 
symptomatology, if he indeed reasonably expected that delay in 
seeking immediate medical attention would be hazardous to life or 
health.  In all, the evidence of record does not establish that 
the medical care provided at Bay Medical Center on March 27, 
2008, was rendered during a medical emergency within the 
definitions binding upon VA.  

Therefore, in view of the foregoing, the Board finds that the 
March 27, 2008, treatment rendered at Bay Medical Center does not 
satisfy the criteria for payment or reimbursement of unauthorized 
medical expenses under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  

The Board has considered the applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's present 
claim.  As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred as a result of treatment provided at Bay Medical Center 
on March 27, 2008, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


